Exhibit 10.2

 

Form of

 

Third Amendment to the

 

Amended and Restated Agreement

 

of Limited Partnership

 

of

 

LaSalle Hotel Operating Partnership, L.P.

 

This Amendment is made as of                  , 2005 by and among LaSalle Hotel
Properties, a Maryland real estate investment trust, as the general partner (the
“Trust” or the “General Partner”) of LaSalle Hotel Operating Partnership, L.P.,
a Delaware limited partnership (the “Partnership”), and as attorney-in-fact for
the Persons named on Exhibit A to the Amended and Restated Agreement of Limited
Partnership of LaSalle Hotel Operating Partnership, L.P., dated as of April 29,
1998, as amended by the First Amendment to the Amended and Restated Agreement of
Limited Partnership, dated as of March 6, 2002 and by that Second Amendment to
the Amended and Restated Agreement of Limited Partnership, dated as of September
30, 2003 (collectively, as amended, the “Partnership Agreement”), and SCG Copley
Square LLC, a Delaware limited liability company (“SCG”) for the purpose of
amending the Partnership Agreement. Capitalized terms used herein and not
defined shall have the meanings given to them in the Partnership Agreement.

 

WHEREAS, Section 4.2A. of the Partnership Agreement authorizes the General
Partner to cause the Partnership to issue additional Partnership Units in one or
more classes or series, with such designations, preferences and relative,
participating, optional or other special rights, powers and duties as shall be
determined, subject to applicable Delaware law, by the General Partner; and

 

WHEREAS, pursuant to the authority granted to the General Partner pursuant to
Sections 4.2A. and 14.1B. of the Partnership Agreement, the General Partner
desires to amend the Partnership Agreement (i) to establish a new class of
Partnership Units, the Series C Preferred Units (as hereinafter defined), and to
set forth the designations, rights, powers, preferences and duties of such
Series C Preferred Units, (ii) to issue the Series C Preferred Units to SCG and
admit SCG as an Additional Limited Partner, and (iii) to make certain other
changes to the Partnership Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
General Partner hereby amends the Partnership Agreement as follows:

 

1. Article 1 of the Partnership Agreement is hereby amended by adding the
following definitions:

 

“Series C Preferred Cash Amount” means $25 multiplied by the Series C Preferred
Shares Amount, plus accrued and unpaid distributions.

 

1



--------------------------------------------------------------------------------

“Series C Preferred Conversion Factor” means 1.0; provided that, if the General
Partner (i) declares or pays a dividend on its outstanding Series C Preferred
Shares in Series C Preferred Shares or makes a distribution to all holders of
its outstanding Series C Preferred Shares in Series C Preferred Shares, (ii)
subdivides its outstanding Series C Preferred Shares or (iii) combines its
outstanding Series C Preferred Shares into a smaller number of Series C
Preferred Shares, the Conversion Factor shall be adjusted by multiplying the
Conversion Factor by a fraction, the numerator of which shall be the number of
Series C Preferred Shares issued and outstanding on the record date for such
dividend, distribution, subdivision or combination (assuming for such purposes
that such dividend, distribution, subdivision or combination has occurred as of
such time) and the denominator of which shall be the actual number of Series C
Preferred Shares (determined without the above assumption) issued and
outstanding on the record date for such dividend, distribution, subdivision or
combination; and provided further that if an entity shall cease to be the
General Partner (the “Predecessor General Partner”) and another entity shall
become the General Partner (the “Successor General Partner”), the Series C
Preferred Conversion Factor shall be adjusted by multiplying the Series C
Preferred Conversion Factor by a fraction, the numerator of which is $25.00, and
the denominator of which is the liquidation preference of one Series C Preferred
Share of the Successor General Partner, determined as of that same date. Any
adjustment to the Series C Preferred Conversion Factor shall become effective
immediately after the effective date of the event retroactive to the record
date, if any, for the event giving rise thereto, it being intended that (x)
adjustments to the Series C Preferred Conversion Factor are to be made to avoid
unintended dilution or anti-dilution as a result of transactions in which Series
C Preferred Shares are issued, redeemed or exchanged without a corresponding
issuance, redemption or exchange of Partnership Units and (y) if a Specified
Redemption Date shall fall between the record date and the effective date of any
event of the type described above, that the Series C Preferred Conversion Factor
applicable to such redemption shall be adjusted to take into account such event.

 

“Series C Preferred Shares” means the 7.25% Series C Cumulative Redeemable
Preferred Shares of Beneficial Interest, $.01 par value per share (Liquidation
Preference $25 per share) of the Trust, with the preferences, liquidation and
other rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption of shares as described in
the Articles Supplementary.

 

“Series C Preferred Shares Amount” means a number of Series C Preferred Shares
equal to the product of the number of Series C Preferred Units offered for
redemption by a Redeeming Partner times the Series C Preferred Conversion
Factor, provided that, if the General Partner issues to all holders of Series C
Preferred Shares rights, options, warrants or convertible or exchangeable
securities entitling such holders to subscribe for or purchase Series C
Preferred Shares or any other securities or property (collectively, the
“rights”), then the Series C Preferred Shares Amount shall also include such
rights that a holder of that number of Series C Preferred Shares would be
entitled to receive.

 

“Series C Preferred Units” means the series of Partnership Units representing

 

2



--------------------------------------------------------------------------------

units of Limited Partnership Interest designated as the 7.25% Series C
Cumulative Redeemable Preferred Units (Liquidation Preference $25 per unit),
with the preferences, liquidation and other rights, voting powers, restrictions,
limitations as to distributions, qualifications and terms and conditions of
redemption of units as described herein.

 

2. In accordance with Section 4.2A of the Partnership Agreement, set forth below
are the terms and conditions of the Series C Preferred Units.

 

A. Designation and Number. A series of Partnership Units, designated as the
7.25% Series C Cumulative Redeemable Preferred Units, is hereby established. The
maximum number of Series C Preferred Units shall be [            ].

 

B. Rank. The Series C Preferred Units will, with respect to distribution rights
and rights upon liquidation, dissolution or winding up of the Partnership, rank
(a) senior to the Class A Units, Class B Units and to all Partnership Interests
the terms of which specifically provide that such Partnership Interests shall
rank junior to such Series C Preferred Units; (b) on a parity with all
Partnership Interests issued by the Partnership, including the 10.25% Series A
Cumulative Redeemable Preferred Units and 8.375% Series B Cumulative Redeemable
Preferred Units, other than those Partnership Interests referred to in clauses
(a) and (c); and (c) junior to all Partnership Interests issued by the
Partnership the terms of which specifically provide that such Partnership
Interests shall rank senior to the Series C Preferred Units.

 

C. Distributions.

 

(i) Pursuant to Section 5.1 of the Partnership Agreement, holders of Series C
Preferred Units shall be entitled to receive, when, as and if declared by the
Partnership acting through the General Partner, out of Available Cash,
cumulative preferential cash distributions at the rate of seven and one-quarter
percent (7.25%) per annum of the twenty-five dollars ($25.00) per share
liquidation preference of the Series C Preferred Units (equivalent to a fixed
annual amount of $1.8125 per unit). Distributions on the Series C Preferred
Units shall accumulate on a daily basis and be cumulative from (but excluding)
the original date of issuance and be payable quarterly in equal amounts in
arrears on the fifteenth day of January, April, July, and October of each year,
beginning on October 15, 2005 (each such day being hereinafter called a “Series
C Preferred Unit Distribution Payment Date;” provided that if any Series C
Preferred Unit Distribution Payment Date is not a Business Day, then the
distribution which would otherwise have been payable on such Series C Preferred
Unit Distribution Payment Date shall be paid on the next succeeding Business Day
with the same force and effect as if paid on such Series C Preferred Unit
Distribution Payment Date, and no interest or additional distributions or other
sums shall accrue on the amount so payable from such Series C Preferred Unit
Distribution Payment Date to such next succeeding Business Day. Any distribution
(including the initial distribution) payable on the Series C Preferred Units for
any partial distribution period shall be prorated and computed on the basis of a
360-day year consisting of twelve 30-day months. Distributions shall be payable
to holders of record as they appear in the records of the Partnership at the
close of business on the applicable record date, which shall be the first day of
the calendar month in which the applicable Series C Preferred Unit Distribution
Payment Date falls or such other date designated by the General Partner for the
payment of distributions that is not more than 90 nor less than 10 days prior to
such Series C Preferred Unit Distribution Payment Date (each, a “Series C
Preferred Unit Distribution Record Date”).

 

3



--------------------------------------------------------------------------------

(ii) No distribution on the Series C Preferred Units shall be authorized by the
General Partner or paid or set apart for payment by the Partnership at such time
as the terms and provisions of any agreement of the Partnership, including any
agreement relating to its indebtedness, prohibits such authorization, payment or
setting apart for payment or provides that such authorization, payment or
setting apart for payment would constitute a breach thereof, or a default
thereunder, or if such authorization or payment shall be restricted or
prohibited by law.

 

(iii) Notwithstanding anything to the contrary contained herein, distributions
with respect to the Series C Preferred Units shall accumulate whether or not the
restrictions referred to in Subsection 2.C.(ii) exist, whether or not the
Partnership has earnings, whether or not there is sufficient Available Cash for
the payment thereof and whether or not such distributions are authorized.
Accumulated but unpaid distributions on the Series C Preferred Units will
accumulate as of the Series C Preferred Unit Distribution Payment Date on which
they first become payable or on the date of redemption as the case may be.
Accumulated and unpaid distributions will not bear interest.

 

(iv) If any Series C Preferred Units are outstanding, no distributions of cash
or other property will be authorized or paid or set apart for payment on any
Partnership Interests of the Partnership of any other class or series ranking,
as to distributions, on a parity with or junior to the Series C Preferred Units
unless full cumulative distributions have been or contemporaneously are
authorized and paid or authorized and a sum sufficient for the payment thereof
set apart for such payment on the Series C Preferred Units for all past
distribution periods and the then current distribution period. When
distributions are not paid in full (or a sum sufficient for such full payment is
not so set apart) upon the Series C Preferred Units and all other Partnership
Interests ranking on a parity, as to distributions, with the Series C Preferred
Units, all distributions authorized, paid or set apart for payment upon the
Series C Preferred Units and all other units ranking on a parity, as to
distributions, with the Series C Preferred Units shall be authorized and paid
pro rata or authorized and set apart for payment pro rata so that the amount of
distributions authorized per Series C Preferred Unit and each such other
Partnership Interest shall in all cases bear to each other the same ratio that
accumulated distributions per Series C Preferred Unit and other Partnership
Interest (which shall not include any accumulation in respect of unpaid
distributions for prior distribution periods if such Partnership Interests do
not have a cumulative distribution) bear to each other. No interest, or sum of
money in lieu of interest, shall be payable in respect of any distribution
payment or payments on Series C Preferred Units which may be in arrears.

 

(v) Except as provided in subsection 2.C.(iv), unless full cumulative
distributions on the Series C Preferred Units have been or contemporaneously are
authorized and paid or authorized and a sum sufficient for the payment thereof
is set apart for payment for all past distribution periods and the then current
distribution period, no distributions (other than in Partnership Interests
ranking junior to the Series C Preferred Units as to distributions and upon
liquidation) shall be authorized or paid or set aside for payment nor shall any
other distribution be authorized or made upon the Class A Units, Class B Units,
or any other Partnership Interests ranking junior to or on a parity with the
Series C Preferred Units as to

 

4



--------------------------------------------------------------------------------

distributions or upon liquidation, nor shall any Class A Units, Class B Units,
or any other Partnership Interests ranking junior to or on a parity with the
Series C Preferred Units as to distributions or upon liquidation be redeemed,
purchased or otherwise acquired directly or indirectly for any consideration (or
any monies be paid to or made available for a sinking fund for the redemption of
any such Partnership Interests) by the Partnership (except by conversion into or
exchange for other Partnership Interests ranking junior to the Series C
Preferred Units as to distributions and upon liquidation, dissolution or winding
up of the affairs of the Partnership or by redemption, purchase or acquisition
of Partnership Interests under incentive, benefit or unit purchase plans of the
Partnership for Employees of the General Partner, the Partnership, Subsidiaries
of the Partnership or any Affiliate of any of them, or by redemption of
Partnership Units corresponding to any Series C Preferred Shares or shares
ranking on parity or junior to the Series C Preferred Shares as to distributions
and upon liquidation to be purchased by the General Partner pursuant to Article
VII of the Declaration of Trust to preserve the General Partner’s status as a
real estate investment trust, provided that such redemption shall be upon the
same terms as the corresponding purchase pursuant to Article VII of the
Declaration of Trust).

 

(vi) Holders of Series C Preferred Units shall not be entitled to any
distribution, whether payable in cash, property or Partnership Interests, in
excess of full cumulative distributions on the Series C Preferred Units as
described above. Any distribution payment made on the Series C Preferred Units
shall first be credited against the earliest accumulated but unpaid distribution
due with respect to such units which remains payable.

 

D. Allocation of Net Income and Net Losses. Notwithstanding anything contained
in the Partnership Agreement to the contrary, so long as any Series C Preferred
Units are outstanding, for each fiscal year, prior to any allocations of Net
Income under the Partnership Agreement, the holders of Series C Preferred Units
shall be allocated an amount of Net Income equal to the excess of: (i) the sum
of (A) the aggregate amount of cash (or the fair market value of property)
actually distributed to the holders of Series C Preferred Units during such
fiscal year and all prior fiscal years other than distributions constituting a
return of any prior capital contributions to a holder under paragraphs E and F
hereof, plus (B) the amount of accrued but unpaid distributions owed to such
holders of Series C Preferred Units as of the end of such fiscal year, over (ii)
any prior allocations of Net Income to such holder under this paragraph D. In
the event there are insufficient Net Income to allocate the full amount of Net
Income required to be allocated to the holders of Series C Preferred Units under
this paragraph D, then such Net Income shall be allocated to and among the
holders of Series C Preferred Units, pro-rata, in proportion to the amount
required to be allocated to them. For purposes of this paragraph D, a
distribution shall be deemed to have been made in a fiscal year even if such
distribution was actually made in the following fiscal year if the distribution
in the following fiscal year was in payment of an accrued and unpaid
distribution owed under paragraph C hereof. Any Net Income allocated pursuant to
this Paragraph D shall be in lieu of and without duplication by any other
allocation of Net Income under the Partnership Agreement. Notwithstanding
anything contained in the Partnership Agreement to the contrary, so long as any
Series C Preferred Units are outstanding, any Net Losses required to be
allocated under Section 6.1(B) of the Partnership Agreement shall be allocated
to and among the holders of the Series C Preferred Units and the other Partners
in a manner so as to cause the balance of each Partner’s Capital Account to
equal the amount that each such Partner would be entitled to be distributed if
the Partnership sold all of its assets for their book value (as defined

 

5



--------------------------------------------------------------------------------

in Treasury Regulation Section 1.704-1(b)), paid all of its liabilities,
distributed the proceeds of such sale to the Partners in liquidation of the
Partnership in the relative priorities of distributions of assets to the
Partners upon the voluntary or involuntary dissolution, liquidation or winding
up of the Partnership contained in paragraph E of this Amendment to the
Partnership Agreement.

 

E. Liquidation Preference.

 

(i) In the event of any voluntary or involuntary liquidation, dissolution or
winding up of the affairs of the Partnership, the holders of the Series C
Preferred Units shall be entitled to receive out of the assets of the
Partnership legally available for distribution to the Partners pursuant to
Section 13.2.A of the Partnership Agreement a liquidation preference in cash of
$25.00 per Series C Preferred Unit, plus an amount equal to all accumulated and
unpaid distributions to the date of payment, before any distribution of assets
is made to holders of Class A Units, Class B Units or any other Partnership
Interests that rank junior to the Series C Preferred Units as to liquidation
rights.

 

(ii) If upon any such voluntary or involuntary liquidation, dissolution or
winding up of the affairs of the Partnership, the assets of the Partnership are
insufficient to make such full payment to holders of the Series C Preferred
Units and the corresponding amounts payable on all other Partnership Interests
ranking on a parity with the Series C Preferred Units in the distribution of
assets, then the holders of the Series C Preferred Units and other such
Partnership Interests shall share ratably in any such distribution of assets in
proportion to the full liquidating distributions to which they would otherwise
be respectively entitled.

 

(iii) Written notice of any such liquidation, dissolution or winding up of the
Partnership, stating the payment date or dates when, and the place or places
where, the amounts distributable in such circumstances shall be payable, shall
be given by first class mail, postage pre-paid, not less than 30 nor more than
60 days prior to the payment date stated therein, to each record holder of the
Series C Preferred Units at the respective address of such holders as the same
shall appear on the transfer records of the Partnership.

 

(iv) After payment of the full amount of the liquidating distributions to which
they are entitled, the holders of Series C Preferred Units shall have no right
or claim to any of the remaining assets of the Partnership.

 

(v) None of a consolidation or merger of the Partnership with or into another
entity, a merger of another entity with or into the Partnership or a sale, lease
or conveyance of all or substantially all of the Partnership’s property or
business shall be considered a liquidation, dissolution or winding up of the
affairs of the Partnership.

 

F. Redemption by the Partnership.

 

(i) Except as provided below, the Series C Preferred Units are not redeemable
prior to January 1, 2021. At any time during the period from January 1, 2016 to
and including December 31, 2016, the Partnership, at its option, upon giving
notice as provided below, may redeem the Series C Preferred Units, in whole or
in part, for cash, at a redemption price of Twenty-five Dollars ($25.00) per
share, plus all accumulated and unpaid

 

6



--------------------------------------------------------------------------------

distributions on such Series C Preferred Units to the date of such redemption
(the “Redemption Right”). The Partnership may also exercise its Redemption Right
at any time and from time to time on or after January 1, 2021 upon giving notice
as provided below.

 

(ii) If fewer than all of the outstanding Series C Preferred Units are to be
redeemed pursuant to the Redemption Right, the Series C Preferred Units to be
redeemed shall be selected pro rata (as nearly as practicable without creating
fractional shares) or by lot or in such other equitable method prescribed by the
General Partner.

 

(iii) Notwithstanding anything to the contrary contained herein, unless full
cumulative distributions on all Series C Preferred Units shall have been or
contemporaneously are authorized and paid or authorized and a sum sufficient for
the payment thereof set apart for payment for all past distribution periods and
the then current distribution period, no Series C Preferred Units shall be
redeemed unless all outstanding Series C Preferred Units are simultaneously
redeemed; provided, however, that the foregoing shall not prevent the purchase
or acquisition of Series C Preferred Units pursuant to a purchase or exchange
offer made on the same terms to holders of all Series C Preferred Units. In
addition, unless full cumulative distributions on all Series C Preferred Units
have been or contemporaneously are authorized and paid or authorized and a sum
sufficient for the payment thereof set apart for payment for all past
distributions periods and the then current distribution period, the Partnership
shall not purchase or otherwise acquire directly or indirectly for any
consideration, nor shall any monies be paid to or be made available for a
sinking fund for the redemption of, any Series C Preferred Units (except by
conversion into or exchange for Partnership Interests ranking junior to the
Series C Preferred Units as to distributions and upon liquidation; provided,
however, that the foregoing shall not prevent any purchase or acquisition of
Series C Preferred Units pursuant to a purchase or exchange offer made on the
same terms to holders of all outstanding Series C Preferred Units.)

 

(iv) Immediately prior to any redemption of Series C Preferred Units, the
Partnership shall pay, in cash, any accumulated and unpaid distributions through
the redemption date, unless a redemption date falls after a Series C Preferred
Unit Distribution Record Date and prior to the corresponding Series C Preferred
Unit Distribution Payment Date, in which case each holder of Series C Preferred
Units at the close of business on such Series C Preferred Unit Distribution
Record Date shall be entitled to the distribution payable on such units on the
corresponding Series C Preferred Unit Distribution Payment Date (including any
accrued and unpaid distributions for prior periods) notwithstanding the
redemption of such units before such Series C Preferred Unit Distribution
Payment Date. Except as provided above, the Partnership will make no payment or
allowance for unpaid distributions, whether or not in arrears, on Series C
Preferred Units for which a notice of redemption has been given.

 

(v) The following provisions set forth the procedures for redemption:

 

(a) Notice of redemption will be mailed by the Partnership, postage prepaid, no
less than 30 nor more than 60 days prior to the redemption date (and in any
event no later than March 31, 2016, in the case of a redemption to occur between
January 1, 2016 and December 31, 2016) addressed to the respective holders of
record of the Series C Preferred Units to be redeemed at their respective
addresses as they appear on the transfer

 

7



--------------------------------------------------------------------------------

records of the Partnership. No failure to give such notice or any defect thereto
or in the mailing thereof shall affect the validity of the proceedings for the
redemption of any Series C Preferred Units except as to the holder to whom
notice was defective or not given.

 

(b) In addition to any information required by law, such notice shall state: (A)
the redemption date; (B) the redemption price; (C) the number of Series C
Preferred Units to be redeemed; (D) the place or places where the Series C
Preferred Units are to be surrendered for payment of the redemption price; and
(E) that distributions on the Series C Preferred Units to be redeemed will cease
to accumulate on such redemption date. If less than all of the Series C
Preferred Units held by any holder are to be redeemed, the notice mailed to such
holder shall also specify the number of Series C Preferred Units held by such
holder to be redeemed.

 

(c) On or after the redemption date, each holder of Series C Preferred Units to
be redeemed shall present and surrender the certificates (if any or, if none, an
assignment and such other documentation reasonably acceptable to the General
Partner) representing his Series C Preferred Units to the Partnership at the
place designated in the notice of redemption and thereupon the redemption price
of such units (including all accumulated and unpaid distributions up to the
redemption date) shall be paid to or on the order of the person whose name
appears on such assignment or certificate representing Series C Preferred Units
as the owner thereof and each surrendered certificate, if any, shall be
canceled. If fewer than all the units represented by any such certificate
representing Series C Preferred Units are to be redeemed, a new certificate, as
applicable, shall be issued representing the unredeemed shares.

 

(d) From and after the redemption date (unless the Partnership defaults in
payment of the redemption price), all distributions on the Series C Preferred
Units designated for redemption in such notice shall cease to accumulate and all
rights of the holders thereof, except the right to receive the redemption price
thereof (including all accumulated and unpaid distributions up to the redemption
date), shall cease and terminate and such units shall not thereafter be
transferred (except with the consent of the Partnership) on the Partnership’s
transfer records, and such units shall not be deemed to be outstanding for any
purpose whatsoever. At its election, the Partnership, prior to a redemption
date, may irrevocably deposit the redemption price (including accumulated and
unpaid distributions to the redemption date) of the Series C Preferred Units so
called for redemption in trust for the holders thereof with a bank or trust
company, in which case the redemption notice to holders of the Series C
Preferred Units to be redeemed shall (A) state the date of such deposit, (B)
specify the office of such bank or trust company as the place of payment of the
redemption price and (C) require such holders to surrender the certificates, if
any, representing such units at such place on or about the date fixed in such
redemption notice (which may not be later than the redemption date) against
payment of the redemption price (including all accumulated and unpaid
distributions to the redemption date). Any monies so deposited which remain
unclaimed by the holders of the Series C Preferred Units at the end of two years
after the redemption date shall be returned by such bank or trust company to the
Partnership.

 

8



--------------------------------------------------------------------------------

G. Voting Rights.

 

(i) Holders of the Series C Preferred Units will not have any voting rights or
right to consent to or approve of any matter requiring the vote, consent or
approval of the Limited Partners, Outside Limited Partners or Partners, except
as set forth below or as otherwise from time to time required by law. In any
matter in which the holders of Series C Preferred Units are entitled to vote,
each such holder shall have the right to one vote for each Series C Preferred
Unit held by such holder. If the holders of the Series C Preferred Units and the
holders of another series of preferred units are entitled to vote together as a
single class on any matter, the holders of the Series C Preferred Units and the
holders of such other preferred units shall each have one vote for each $25.00
of liquidation preference.

 

(ii) So long as any Series C Preferred Units remain outstanding, the Partnership
shall not, without the affirmative vote of the holders of at least two-thirds of
the Series C Preferred Units outstanding at the time, given in person or by
proxy, either in writing or at a meeting (such series voting separately as a
class), (i) authorize or create, or increase the authorized or issued amount of,
any Partnership Interest ranking senior to the Series C Preferred Units with
respect to payment of distributions or the distribution of assets upon voluntary
or involuntary liquidation, dissolution or winding up of the Partnership, or
reclassify any Partnership Interest of the Partnership into any such Partnership
Interest, or create, authorize or issue any obligation or security convertible
into or evidencing the right to purchase any such Partnership Interest; or (ii)
amend, alter or repeal the provisions of the Partnership Agreement (including
this Amendment), whether by merger or consolidation (in either case, an “Event”)
or otherwise, so as to materially and adversely affect any right, preference,
privilege or voting power of the Series C Preferred Units or the holders
thereof; provided, however, that with respect to the occurrence of any Event set
forth in (ii) above, so long as Series C Preferred Units remain outstanding with
the terms thereof materially unchanged, taking into account that upon the
occurrence of an Event, the Partnership may not be the surviving entity and such
surviving entity may thereafter be the issuer of the Series C Preferred Units,
the occurrence of any such Event shall not be deemed to materially and adversely
affect such rights, preferences, privileges or voting powers of the holders of
the Series C Preferred Units; and provided further that (x) any increase in the
amount of the authorized Preferred Units or the creation or issuance of any
other Partnership Interests, or (y) any increase in the amount of authorized
Series C Preferred Units or any other Partnership Interests, in the case of each
of (x) or (y) above ranking on a parity with or junior to the Series C Preferred
Units with respect to payment of distributions and the distribution of assets
upon voluntary or involuntary liquidation, dissolution or winding up of the
Partnership, shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers.

 

(iii) The foregoing voting provisions shall not apply if, at or prior to the
time when the act with respect to which such vote would otherwise be required
shall be effected, all outstanding Series C Preferred Units shall have been
redeemed or called for redemption upon proper notice and sufficient funds shall
have been deposited in trust to effect such redemption.

 

H. Redemption Right by Limited Partner.

 

(i) Subject to the limitations below, at any time on or after the date of the
issuance of the Series C Preferred Units to SCG, the Limited Partner holding
such Series C

 

9



--------------------------------------------------------------------------------

Preferred Units (if other than the General Partner or any Subsidiary of the
General Partner) shall have the right (the “Limited Partner Redemption Right”)
to require the Partnership to redeem such Series C Preferred Units, with such
redemption to occur on the Specified Redemption Date and at a redemption price
equal to and in the form of the Series C Preferred Cash Amount to be paid by the
Partnership. Any such Limited Partner Redemption Right shall be exercised
pursuant to a Notice of Redemption delivered to the Partnership (with a copy to
the General Partner) by the Limited Partner who is exercising the Limited
Partner Redemption Right (the “Redeeming Partner”). A Limited Partner may
exercise the Limited Partner Redemption Right from time to time, without
limitation as to frequency, with respect to part or all of the Series C
Preferred Units that it owns, as selected by the Limited Partner, provided that
a Limited Partner may not exercise the Limited Partner Redemption Right for less
than one thousand (1,000) Series C Preferred Units unless such Redeeming Partner
then holds less than one thousand (1,000) Series C Preferred Units, in which
event the Redeeming Partner must exercise the Limited Partner Redemption Right
for all of the Series C Preferred Units held by such Redeeming Partner.

 

(ii) The Redeeming Partner shall have no right with respect to any Series C
Preferred Units so redeemed to receive any distributions paid after the
Specified Redemption Date with respect to such Series C Preferred Units. In no
event may a Redeeming Partner receive a distribution of cash with respect to a
Series C Preferred Unit if such Limited Partner is entitled to receive a cash
dividend as the holder of record of a Series C Preferred Share for which all or
part of such Series C Preferred Unit has been or will be redeemed.

 

(iii) The Assignee of any Limited Partner may exercise the rights of such
Limited Partner pursuant to this Section 2.H., and such Limited Partner shall be
deemed to have assigned such rights to such Assignee and shall be bound by the
exercise of such rights by such Limited Partner’s Assignee. In connection with
any exercise of such rights by such Assignee on behalf of such Limited Partner,
the Series C Preferred Cash Amount shall be paid by the Partnership directly to
such Assignee and not to such Limited Partner.

 

(iv) If the General Partner provides notice to the Limited Partners pursuant to
Section 8.5.C of the Partnership Agreement, then the Specified Redemption Date
is the date on which the Partnership and the General Partner receive notice of
exercise of the Redemption Right.

 

(v) If a Limited Partner has delivered a Notice of Redemption, the General
Partner may, in its sole and absolute discretion (subject to the limitations on
ownership and transfer of Shares set forth in the Declaration of Trust), elect
to assume directly and satisfy a Limited Partner Redemption Right by paying to
the Redeeming Partner either the Series C Preferred Cash Amount or the Series C
Preferred Shares Amount, as the General Partner determines in its sole and
absolute discretion, on the Specified Redemption Date, whereupon the General
Partner shall acquire the Series C Preferred Units offered for redemption by the
Redeeming Partner and shall be treated for all purposes of this Agreement as the
owner of such Series C Preferred Units. Unless the General Partner, in its sole
and absolute discretion, shall exercise its right to assume directly and satisfy
the Limited Partner Redemption Right, the General Partner shall not have any
obligation to the Redeeming Partner or to the Partnership with respect to the
Redeeming Partner’s exercise of the Limited Partner Redemption Right. If the
General Partner shall exercise its right to satisfy the Limited Partner
Redemption Right in

 

10



--------------------------------------------------------------------------------

the manner described in the first sentence of this Section 2.H.(v) and shall
fully perform its obligations in connection therewith, the Partnership shall
have no right or obligation to pay any amount to the Redeeming Partner with
respect to such Redeeming Partner’s exercise of the Limited Partner Redemption
Right, and each of the Redeeming Partner, the Partnership and the General
Partner shall, for federal income tax purposes, treat the transaction between
the General Partner and the Redeeming Partner as a sale of the Redeeming
Partner’s Series C Preferred Units to the General Partner. Nothing contained in
this Section 2.H.(v) shall imply any right of the General Partner to require any
Limited Partner to exercise the Limited Partner Redemption Right afforded to
such Limited Partner pursuant to Section 2.H.(i).

 

(vi) If the General Partner determines to satisfy a Limited Partner Redemption
Right by paying the Redeeming Partner in the form of Series C Preferred Shares,
the total number of Series C Preferred Shares to be paid to the Redeeming
Partner in exchange for the Series C Preferred Units to be redeemed by the
Redeeming Partner shall be the applicable Series C Preferred Shares Amount. If
this amount is not a whole number of Series C Preferred Shares, the Redeeming
Partner shall be paid (i) that number of Series C Preferred Shares which equals
the nearest whole number less than such amount plus (ii) an amount of cash to
represent the fair value of the remaining fractional Series C Preferred Share
which would otherwise be payable to the Redeeming Partner, based upon $25.00 per
Series C Preferred Share.

 

(vii) Each Redeeming Partner agrees to execute such documents as the General
Partner may reasonably require in connection with the issuance of Series C
Preferred Shares upon exercise of the Limited Partner Redemption Right.

 

(viii) Notwithstanding the other provisions of this Section 2.H., a Limited
Partner or Assignee shall not be entitled to exercise the Limited Partner
Redemption Right pursuant to this Section 2.H. if (but only as long as) the
delivery of Series C Preferred Shares to such Limited Partner or Assignee on the
Specified Redemption Date (i) would be prohibited under the Declaration of Trust
or pursuant to the terms of a waiver of ownership limit under the Declaration of
Trust, or (ii) would be prohibited under applicable federal or state securities
laws or regulations (in each case regardless of whether the General Partner
would in fact assume and satisfy the Limited Partner Redemption Right).

 

(ix) Each Limited Partner covenants and agrees with the General Partner that all
Partnership Units delivered for redemption shall be delivered to the Partnership
or the General Partner, as the case may be, free and clear of all liens, and,
notwithstanding anything contained herein to the contrary, neither the General
Partner nor the Partnership shall be under any obligation to acquire Partnership
Units which are or may be subject to any liens. Each Limited Partner further
agrees that, if any state or local property transfer tax is payable as a result
of the transfer of its Partnership Units to the Partnership or the General
Partner, such Limited Partner shall assume and pay such transfer tax.

 

I. No Other Redemption Rights. Holders of Series C Preferred Units shall not be
entitled to any rights provided to Limited Partners pursuant to Section 8.6 of
the Partnership Agreement.

 

3. The holders of the Series C Preferred Units shall not have any rights to
convert such units into units of any other class or series of units, or into any
other securities of, or interests in, the Partnership.

 

11



--------------------------------------------------------------------------------

4. No sinking fund shall be established for the retirement or redemption of
Series C Preferred Units.

 

5. In accordance with Section 12.2 of the Partnership Agreement, SCG is hereby
admitted as an Additional Partner. Exhibit A to the Partnership Agreement is
hereby amended to reflect the issuance of the Series C Preferred Units provided
for herein.

 

6. Except as modified herein, all terms and conditions of the Partnership
Agreement shall remain in full force and effect, which terms and conditions the
General Partner hereby ratifies and confirms.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first set forth above.

 

LASALLE HOTEL OPERATING

PARTNERSHIP, L.P.

By:   LaSalle Hotel Properties, a Maryland real estate investment trust, its
General Partner, and attorney-in-fact of each Limited Partner By:  

 

--------------------------------------------------------------------------------

Name:   Hans S. Wager Title:   Chief Financial Officer ADDITIONAL LIMITED
PARTNER

SCG COPLEY SQUARE LLC, a Delaware

limited liability company

By:  

 

--------------------------------------------------------------------------------

Name:     Title:    

 

13